Name: Commission Regulation (EC) No 1646/98 of 27 July 1998 fixing the quantities of banana imports for supply to the Community for the fourth quarter of 1998 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: plant product;  trade;  tariff policy;  international trade
 Date Published: nan

 EN Official Journal of the European Communities28. 7. 98 L 210/55 COMMISSION REGULATION (EC) No 1646/98 of 27 July 1998 fixing the quantities of banana imports for supply to the Community for the fourth quarter of 1998 (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas (1), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas Article 9(1) of Commission Regulation (EEC) No 1442/93 (3), as last amended by Regulation (EC) No 1409/96 (4), provides that indicative quantities, expressed where necessary as percentages of the shares allocated to the various countries or groups of countries listed in Annex I to Commission Regulation (EC) No 478/95 (5), as last amended by Regulation (EC) No 702/95 (6), or of the quantities of those quotas available are to be fixed using data and forecasts relating to the Community market, for the purposes of issuing import licences for each quarter; Whereas the tariff quota quantities available for imports from the countries or groups of countries listed in Annex I to Regulation (EC) No 478/95 for the fourth quarter of 1998 should be determined taking account on the one hand of the import licences issued during the first three quarters and on the other hand of the tariff quota provided for in Article 18 of Regulation (EEC) No 404/93 plus the quantity laid down in Commission Regulation (EC) No 1645/98 (7); Whereas, with a view to achieving the same objectives, the indicative quantities provided for in Article 14(1) of Regu- lation (EEC) No 1442/93 should be fixed for the purposes of issuing licences for traditional banana imports from the African, Caribbean and Pacific (ACP) States; Whereas this Regulation must enter into force imme- diately so that licence applications can be lodged in respect of the fourth quarter of 1998; Whereas the Management Committee for Bananas has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 1. The quantities available for import in respect of the fourth quarter of 1998 under the tariff quota arrange- ments for banana imports from the countries or groups of countries listed in Annex I to Regulation (EC) No 478/95 shall be as set out in Annex I hereto. 2. Applications for import licences in respect of the fourth quarter of 1998 from individual operators may not cover a quantity exceeding the difference between the quantity allocated to the operator pursuant to Article 4(4) and Article 6 of Regulation (EEC) No 1442/93 and the total quantity covered by import licences issued to him in respect of the first three quarters. Import licence applica- tions shall be accompanied by copies of any import licences issued to the operator in respect of the preceding quarters. Article 2 Pursuant to Article 14(1) of Regulation (EEC) No 1442/ 93, quantities available for traditional imports of bananas from the ACP States for the fourth quarter of 1998 shall be as set out in Annex II hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (1) OJ L 47, 25. 2. 1993, p. 1. (2) OJ L 349, 31. 12. 1994, p. 105. (3) OJ L 142, 12. 6. 1993, p. 6. (4) OJ L 181, 20. 7. 1996, p. 13. (5) OJ L 49, 4. 3. 1995, p. 13. (6) OJ L 71, 31. 3. 1995, p. 84. (7) See page 53 of this Official Journal. EN Official Journal of the European Communities 28. 7. 98L 210/56 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1998. For the Commission Franz FISCHLER Member of the Commission EN Official Journal of the European Communities28. 7. 98 L 210/57 (tonnes net weight) Country Quantity (tonnes en weight) Country Quantity (tonnes net weight) Country Quantity ANNEX I Tariff quota quantities available for bananas imports from the countries or groups of countries listed in Annex I to Regulation (EC) No 478/95 in respect of the fourth quarter of 1998 TABLE 1 Colombia 116 298,190 Costa Rica 135 490,207 Nicaragua 48 536,916 Venezuela 27 338,679 TABLE 2 Non-traditional imports from ACP States: Dominican Republic 9 228,302 Belize 7 950,000 CÃ ´te dIvoire 1 105,513 Cameroon 4 950,000 Other ACP States 853,664 TABLE 3 Other 272 517,342 EN Official Journal of the European Communities 28. 7. 98L 210/58 (tonnes net weight) Country Quantity ANNEX II Quantities available for traditional imports of bananas from the ACP States in respect of the fourth quarter of 1998 Traditional imports from ACP States: CÃ ´te dIvoire 26 750 Cameroon 38 206 Suriname 14 915 Somalia 52 724 Jamaica 54 619 Windward Islands 189 309 Belize 8 272 Cape Verde 4 800 Madagascar 5 900